DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,826,278 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 21-40 are allowed.
Claim 21 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…the first metal layer being connected to a first group of emitters of the array; a second metal layer that substantially covers the first metal layer, the second metal layer being connected to a second group of emitters of the array, wherein the second group does not include emitters of the first group”.
Claim 31 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the first metal layer is connected to first emitters of the set of emitters; a second metal layer, wherein the second metal layer substantially covers the first metal layer, and wherein the second metal layer is connected to second emitters of the set of emitters, wherein the second emitters do not include the first emitters”.
Claim 38 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…the first metal layer being connected to first emitters; a second metal layer that substantially covers the first metal layer, the second metal layer being connected to second emitters, wherein the second emitters dees-do not include the first emitters”.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828